OFFICE   OF THE ATTORNEY GENERAL                 OF TEXAS
                                  AUSTIN.
    GROVERSELLERS
    ATTORNEY  GENERAL




        Honorable D. W. Stake8
        Oenerel ManAger                                             \' :i
        Texnur Prima 3ystrm
        Huutavl2 lo, Texan
                                                        ..,,---Jo           1,,
        Dear Slrc               opinion no. o-6196-+.,
                                He: Authox'lty of the %xae P&eon
                                      System fa.purohase     from tti&
                                      Faotorg anb.Shop aateriaks       '>.
                                      and,8up~es-,.appropri8tlollr
                                      steel co be ppoocssod and used
                                      8a &lls     In door8 and vlndovs
                                      of .prlro,a doraltory.


                         Your recent;       oommunloation       to this       department
         read8 88 follov8l     j I.,,
                              .~i
                                               "\,,,*
                          "0n~.rsqu&~n     No. 94&l, dated Au&
              11/h@ the Texas PrlronJyrtm       requacted the
              State,Bonrd   of Control to purohese a quantity
              of2001-and    HOat-Realsting  Steel to be uaed for
              the aanufaa~ure of grilli    to be placed in a
.            ~dormltary at one elf t$a units OS Lhe Tbxaa Prl-
           ./. aall 3ysten.
           \     \
            .'.
              1%.           "The purchase     of thla   material       Yes
              &&Wire4     by the Prlaon Board beoa88a of the
              taot  that the steel nov I.n use is of an lnferlor
              quality en& can be easily out by the inmates
              and quite a number have effeoted   tholr s%CaPe
              in this manner.

                         "Included in OUT apProprlatIon     bill
              for the current bieunium is an item derignated
              AS Factory and Shop Nailaterlals end fiupplies in
              the mount   of $100,000.00.
    lion.D. W. Stakes - Page 2

                     "1% the Texas Prison System euthorlrbd
          to purchase from the above design&ted appropriation
          the Tool-end Beet-Realatlag Stebl to bb processed
          end used es grills la the doors awl vlndova of onb
          of the prison dormltorleat”

                        Senate   Bill 332, Chap. 400, Aota     of the 48th
    Leglaleture,      la the current      approprlotlon   bill coveringthe
    executive      and ldmluiatratlve
                                    dopertmanta. The epproprlrtlon
    for the Texas Prison Systea begins an page 978 of said hots.
    On page 981 appears, es Item 117, an epproprletion of
    $100,000.00 for esoh fiscal    year of the bienniumIor %mtory
    and Shop J&tbrlela and Suppllba.* The very next item of
    epproprletlonla tor '~bpelra-- Building end non-structural
    Sm rovementa inoludlng  rpsterlela nud Contreota,”  Thlr la
    Thnr       end carries en ep$ro rletlon of $5,000;00 for each
    or said years, (6mphaaia ours
                   The tool-end heat-rbalatingstool la to be
    prooeaaed and used es grills In the doors and vlndova of one
    of the prison dormltorlea.  Xt la oleer, tharbiorb, that it
    la material to be used in building lmprovementa and not for
    “Shop materiels      and supplies”.
                     The appropriations   under Item 117 are for
    materiels  and suppllea necessary to operate the print shop,
    garment Seotory, textile pclll,suger mill, camlng plant,
l   )loenae PlAtb plaut, brlak plant, tumery and auy other
    industry of the grlaon system not provided for by apeclflc
    ltema of lpproprlatlon.     Item 104 is an eppro~rletlon  of
    $45,000.00  for each gear of the biennium for shoe shop
    mawriels   and supplies’.     Thus, shoe shop materials and
    m~;ll;; oanuot be paid for out Of thb approprletloaaunder
                They must be paid for out of the speolflo eppro-
    prlatlon’ thbrsf or.

                   Under the “General Provlaionan             of SEnatb Bill
    332, Chap. 400, eforeasid, ve find subsection             (15)b of
    Section 2, which reeda as follovar
                     “The appropriations     herein provzded are
          to be construed aa the maximum sua~s to be appro-
          priated to and for the several Purpoaea named
          herein, and the amounts are intmded to cover,
          and shall oover the enclre     coat Of the respecrlve
          items md the same    shall not be supplemented
          from any other sources;     and, except aa oihervise
          provided,  no oL.her expenditures    shall be made, nor
          shall  any other obllgei;ions   ba lammed    by any
Hon. D. Y. Stakes - Page 3

     dbpRrtI6bnt Of this SfXtb,  provldbd, hOVbVbP, thaC
     nothing herein #hell Prevent eny departmbnt heed
     from paying 188% than   thb mrxl%m% mount eat forth
         hee:n    ?or     my    aeleribd poaltlsn%. (Buphaalr
              .
                 The fOrbgOing provlalon la plain bnd uneabl-
guoua. It olberly prohibits    the lupplansntetloaof TAM
epproprletloa%under item 118 from those under eny othbr
itbIll, srd Vi08 Vb~SR. It also hanmnlrea vlth the oonatl-
tutlonel provlalon that “lo money abelf be dr8Vn from the


                          For the ebovb mnmma,               the question aub-
Pitted     is   awverbd        in   ~the   IIegaLiVb.

                                                        Very truly   yours
                                              ATTORBEYGESERALOF TZXAS



                                              By s&iiii

LIiP:BT